internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom p si br 7-plr-100499-00 date date legend taxpayer company group date dear we received a letter from your authorized representative requesting a ruling that taxpayer may compute its credit_for_increasing_research_activities research_credit for the taxable_year ending date using the calculation described in sec_41 of the internal_revenue_code without regard to sec_41 this letter is in response to that request the facts and representations submitted are summarized as follows taxpayer is an accrual basis taxpayer with a calendar_year for all taxable years prior to its taxable_year ending on date taxpayer including all other corporations and trades_or_businesses that for purposes of calculating the research_credit were required to be aggregated with taxpayer under the rules of sec_41 and sec_1_41-8 of the income_tax regulations computed its research_credit using the calculation described in sec_41 without regard to sec_41 on date taxpayer acquired a greater than fifty percent ownership_interest in company and its subsidiaries company is a foreign_corporation group is a group of subsidiary entities under company that file separate or consolidated income_tax returns in the united_states plr-100499-00 for taxable years ending on or before date no member of group as of date determined its research_credit under the alternate incremental_research_credit rules of sec_41 further for taxable years ending on or before date no member of group as of date elected to determine its research_credit under the alternate incremental_research_credit rules of sec_41 taxpayer and company however are uncertain if any member of group that was in group prior to date and was not in group on date had elected to determine its credit_for_increasing_research_activities under the alternate incremental_research_credit rules of sec_41 taxpayer requests a ruling that taxpayer including all other corporations and trades_or_businesses that for purposes of calculating the research_credit are required to be aggregated with taxpayer under the rules of sec_41 and sec_1_41-8 of the income_tax regulations may compute its research_credit for the taxable_year ending date using the calculation described in sec_41 without regard to sec_41 sec_1_41-8 provides that in determining the amount of research_credit allowed with respect to a trade_or_business that at the end of its taxable_year is a member of a controlled_group_of_corporations or a member of a group of trades_or_businesses under common_control all members of the group are treated as a single_taxpayer for tax years beginning after date taxpayers may elect to determine their research_credit under the alternate incremental_research_credit rules of sec_41 for tax years beginning after date and before date the alternate incremental credit is equal to the sum of the following amounts a dollar_figure percent of so much of the qualified_research_expenses for the taxable_year as exceed sec_1 percent of the average annual gross_receipts for the preceding tax years but does not exceed percent of such average b percent of so much the qualified_research_expenses for the taxable_year as exceed sec_1 percent of the average annual gross_receipts for the preceding tax years but does not exceed percent of such average c dollar_figure percent of so much of the qualified_research_expenses for the taxable_year as exceed sec_2 percent of the average annual gross_receipts for the preceding tax years sec_41 provides that any election under sec_41 shall apply for the taxable_year in which made and all succeeding taxable years unless revoked with the consent of the secretary plr-100499-00 based solely on the facts submitted and representations made we conclude that taxpayer must compute its credit_for_increasing_research_activities research_credit for the taxable_year ending date using the calculation described in sec_41 of the internal_revenue_code without regard to sec_41 the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant enclosure sincerely paul f kugler associate chief_counsel passthroughs and special industries
